Order filed July 29, 2014




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-14-00341-CV
                                    ____________

                        RICHARD ST. GERMAIN, Appellant

                                         V.

                          ENHUI ST. GERMAIN, Appellee


                       On Appeal from the 280th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2014-15779

                                     ORDER

      Appellant’s brief was due July 16, 2014. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 28, 2014,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM